Exhibit 10.2
 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2008 STOCK INCENTIVE PLAN
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by and
between AMERICAN STATES WATER COMPANY, a California corporation (the
“Corporation”), and ___________ (the “Participant”) evidences the nonqualified
stock option (the “Option”) granted by the Corporation to the Participant as to
the number of shares of the Corporation’s common shares, no par value (the
“Common Shares”), first set forth below.
 

         
Number of Common Shares:1
 
Award Date:
         
Exercise Price per Share:1
$
Expiration Date: 1,2
         
% Vesting
Date of Vesting1,2
   
[    %]
     
[    %]
     
[    %]
   

 
The Option is granted under the American States Water Company 2008 Stock
Incentive Plan, as amended (the “Plan”) and subject to the Terms and Conditions
of Option (the “Terms”) attached to this Option Agreement (incorporated herein
by this reference) and to the Plan.  The Option has been granted to the
Participant in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Participant.  The Option is not and shall
not be deemed to be an incentive stock option within the meaning of Section 422
of the Code.  Capitalized terms are defined in the Plan if not defined
herein.  The parties agree to the terms of the Option set forth herein, and the
Participant acknowledges receipt of a copy of the Terms and the Plan.
 
“PARTICIPANT”
 
_________________________________
Signature
 
_________________________________
Print Name
 
_________________________________
Address
 
_________________________________
City, State, Zip Code
AMERICAN STATES WATER
COMPANY,
a California corporation
 
 
By:__________________________________
 
Its:  President & Chief Executive Officer
 

 
CONSENT OF SPOUSE
 
In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.
 
__________________________________
______________________
Signature of Spouse
Date

 
 

--------------------------------------------------------------------------------

1    Subject to adjustment under Section 5.2 of the Plan.
2    Subject to early termination as provided in Section 4 below.
 
 
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS OF OPTION
 
 
1.           Vesting; Limits on Exercise.
 
As set forth in the Option Agreement, the Option shall vest and become
exercisable in percentage installments of the aggregate number of Common Shares
subject to the Option.  The Option may be exercised only to the extent the
Option is vested and exercisable.
 
 
·
Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 
 
·
No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 
 
·
Minimum Exercise.  No fewer than 1001 Common Shares may be purchased at any one
time, unless the number purchased is the total number at the time exercisable
under the Option.

 
2.           Continuance of Employment Required; No Employment Commitment.
 
Except as provided in Section 4.2 below, (a) the vesting schedule requires
continued service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
under this Option Agreement and (b) employment or service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 4.2 below or under the Plan.
 
Nothing contained in this Option Agreement or the Plan constitutes an employment
commitment by the Company, affects the Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by the Corporation or any Subsidiary, interferes in
any way with the right of the Corporation or any Subsidiary at any time to
terminate such employment, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation.
 
3.           Method of Exercise of Option.
 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of Common Shares to be
purchased pursuant to the Option and accompanied by:
 
 
 

--------------------------------------------------------------------------------

 
 
 
·
delivery of an executed Exercise Agreement in substantially the form attached
hereto as Exhibit A or such other form as from time to time may be required by
the Committee (the “Exercise Agreement”);

 
 
·
payment in full for the Exercise Price of the shares to be purchased, by check
or electronic funds transfer to the Corporation, subject to such specific
procedures or directions as the Committee may establish;

 
 
·
satisfaction of the tax withholding provisions of Section 5.5 of the Plan; and

 
 
·
any written statements or agreements required pursuant to Section 5.4 of the
Plan.

 
The Committee also may but is not required to authorize a non-cash payment
alternative specified below at or prior to the time of exercise, in which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by Common Shares already owned by the
Participant, valued at their Fair Market Value on the exercise date; provided,
however, that any shares acquired upon exercise of a stock option or otherwise
directly from the Corporation must have been owned by the Participant for at
least six (6) months before the date of such exercise.
 
4.           Early Termination of Option.
 
4.1           Possible Termination of Option upon Change in Control.  The Option
is subject to termination in connection with a Change in Control Event or
certain similar reorganization events as provided in Section 5.2 of the Plan.
 
4.2           Termination of Option upon a Termination of Participant’s
Employment or Services.  Subject to earlier termination on the Expiration Date
of the Option or pursuant to Section 4.1 above, if the Participant ceases to be
employed by or ceases to provide services to the Corporation or a Subsidiary,
the following rules shall apply (the last day that the Participant is employed
by or provides services to the Corporation or a Subsidiary is referred to as the
Participant’s “Severance Date”):
 
 
·
if the termination of the Participant’s employment or services is the result of
any reason other than the Participant’s death, Total Disability, Retirement or a
termination by the Corporation or a Subsidiary for Cause, (a) the Participant
will have until the date that is three months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 
 
2

--------------------------------------------------------------------------------

 
 
 
·
if the termination of the Participant’s employment or services is the result of
the Participant’s death, Total Disability or the Participant’s Retirement, (a)
the Option will continue to vest and become exercisable in accordance with the
vesting schedule set forth in the Option Agreement, (b) the Participant (or his
or her beneficiary or personal representative, as the case may be) will have
until the close of business on the date immediately prior to the Expiration
Date, to the extent it is then vested, to exercise the Option, and (c) the
Option, to the extent not exercised during such period, shall terminate on the
Expiration Date; and

 
 
·
if the Participant’s employment or services are terminated by the Company for
Cause, the Option, to the extent not exercised, whether vested or unvested, on
the Severance Date shall terminate on the Severance Date.

 
For purposes of the Option, “Total Disability” and “Cause” have the meanings
given to such terms in the Plan.  For purposes of the Option, “Retirement” means
retirement by the Participant from active service as an officer or employee of
the Corporation and/or its Subsidiaries after attaining age 55 if the sum of the
Participant’s years of service with the Corporation and/or its Subsidiaries and
age is at least 75.
 
Notwithstanding the foregoing, in all events, the Option is subject to earlier
termination on the Expiration Date of the Option or as contemplated by Section
4.1.  The Administrator shall be the sole judge of whether the Participant
continues to render employment or services for purposes of this Option
Agreement.
 
5.           Non-Transferability and Other Restrictions.
 
The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 1.8 of the Plan.
 
6.           Notices.
 
Any notice to be given under the terms of this Option Agreement or the Exercise
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the address
given beneath the Participant’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer an
Eligible Employee, shall be deemed to have been duly given when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Plan.
 
The Option and all rights of the Participant under this Option Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference.  In the event of
a conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall
govern.  The Participant acknowledges receipt of a copy of the Plan and agrees
to be bound by the terms thereof.  The Participant acknowledges reading and
understanding the Plan, the prospectus for the Plan, and this Option
Agreement.  Unless otherwise expressly provided in other sections of this Option
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not and shall not be deemed to create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
 
8.           Entire Agreement.
 
This Option Agreement (together with the form of Exercise Agreement attached
hereto) and the Plan together constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.  The Plan, this Option Agreement and the
Exercise Agreement may be amended pursuant to Section 5.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, consistent with the terms of the Plan, unilaterally waive any
provision hereof or of the Exercise Agreement in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
 
9.           Governing Law; Limited Rights.
 
9.1.  California Law.  This Option Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.
 
9.2.  Limited Rights.  The Participant has no rights as a shareholder of the
Corporation with respect to the Option as set forth in Section 5.7 of the
Plan.  The Option does not place any limit on the corporate authority of the
Corporation as set forth in Section 5.14 of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
10.1  Effect of this Agreement.  Subject to the Corporation’s right to terminate
the Option pursuant to Section 5.6 of the Plan, this Option Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors of the Corporation.
 
10.2  Counterparts.  This Option Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
10.3  Section Headings.  The section headings of this Option Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
11.           Recoupment.  The Option under this Agreement and the Common Shares
received by the Participant from the exercise of the Option, or the value,
proceeds or other benefits received by the Participant upon the sale of such
Common Shares, shall be subject to the Corporation’s Policy Regarding Recoupment
of Certain Performance-Based  Compensation Payments, as it may be amended from
time to time, or as otherwise may be required by law.


 


 
(Remainder of Page Intentionally Left Blank)
 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT A
 
AMERICAN STATES WATER COMPANY
2008 STOCK INCENTIVE PLAN
OPTION EXERCISE AGREEMENT
 
The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Nonqualified Stock Option Agreement dated as of
______________ (the “Option Agreement”) under the American States Water Company
2008 Stock Incentive Plan, as amended (the “Plan”), as follows:
 
 
·
the Purchaser hereby irrevocably elects to purchase __________________ shares of
Common Shares (the “Shares”), of American States Water Company (the
“Corporation”), and

 
 
·
such purchase shall be at the price of $__________________ per share, for an
aggregate amount of $__________________ (subject to applicable withholding taxes
pursuant to Section 5.5 of the Plan).

 
Capitalized terms are defined in the Plan if not defined herein.


Delivery of Shares.  The Purchaser requests that (1) a certificate representing
the Common Shares be registered to Purchaser and delivered to:
_____________________________ or (2) that the Common Shares be registered in the
Purchaser’s name and electronically delivered
to:__________________________________________________________________________.


Plan and Option Agreement.  The Purchaser acknowledges that all of his/her
rights are subject to, and the Purchaser agrees to be bound by, all of the terms
and conditions of the Plan and the Option Agreement, both of which are
incorporated herein by this reference.  If a conflict or inconsistency between
the terms and conditions of this Exercise Agreement and of the Plan or the
Option Agreement shall arise, the terms and conditions of the Plan and/or the
Option Agreement shall govern.  The Purchaser acknowledges receipt of a copy of
all documents referenced herein and acknowledges reading and understanding these
documents and having an opportunity to ask any questions that he/she may have
had about them.
 
“PURCHASER”
 
_________________________________
Signature
 
_________________________________
Print Name
 
_________________________________
Address
 
_________________________________
City, State, Zip Code